NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,982,570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-20 are currently pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a method of operating a combined cycle electric power plant having a heat source, thermal energy storage system, topping cycle, steam generator, and steam turbine, wherein in a second mode of operation that is after depleting the thermal energy storage system of heat stored at temperature T1, steam is produced at a pressure P1 in a first boiler by heating feedwater with heat supplied form the thermal energy storage system at a temperature T2<T1 or less by the heat transfer fluid, and heating the steam with heat from the topping cycle to produce superheated steam at pressure P2<P1. 
	Closest prior art Leitner (US 2008/0127647) discloses a method of operating a
combined cycle electric power plant having a heat source, combustion engine, steam generator,
and steam turbine, wherein heat from the heat source is stored in a thermal energy storage system

a thermal energy storage system with multiple modes including or excluding a solar heat energy
storage system from the combined cycle power plant, and a method of producing steam in a first
boiler with heat stored at a “design temperature” received from the solar heat source via a heat
transfer fluid. However, Leitner is silent on and fails to explicitly suggest a second mode using the heat stored at temperature T2 to produce steam in the first boiler after the heat stored at temperature T1 has been depleted, and superheating the steam to a pressure P2<P1.  
Claims 2-20 are allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAIN CHAU/Primary Examiner, Art Unit 3741